Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement(s) filed on March 28, 2022 complies with the provisions of 37 C.F.R. § 1.97, 1.98, and MPEP § 609, and therefore has been placed in the application file. The information referred to therein has been considered as to the merits.
SPECIFICATION
The third sentence of paragraph 43 contains an apparent typographical error: the phrase “The histograms of Figs. 5A” erroneously omits the range “Figs. 5A–E”. It is clear that the Applicant meant to say “Figs. 5A–E” for three reasons. First, the use of “Figs,” plural, suggests that this sentence meant to recite more than one figure. Second, since Fig. 5A only depicts one histogram, it would not make sense for this sentence to refer to “the histograms of Figs. 5A.” Finally, it is noted that the rest of paragraph 43 refers to all of the histograms depicted across all of Figs. 5A–E, further suggesting that “the histograms of Figs. 5A” is a typographical error in which “the histograms of Figs. 5A–E” was intended.
CLAIM REJECTIONS – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 2, 6–8, 10, 11, 15–17, 19, and 20 are rejected under 35 U.S.C. § 102(a)(1) as anticipated by U.S. Patent Application Publication No. 2018/0132422 A1 (hereafter “Hassanzadeh”).
Claim 1
Hassanzadeh discloses a method implemented using one or more processors, comprising: 
rendering, as part of a graphical user interface (GUI), a map of a geographic area containing a plurality of agricultural fields,
“In step 1102, a graphical user interface is generated and displayed on a display of a computer device of a grower,” Hassanzadeh ¶ 256, and “in step 1112, a plurality of delineated management zones is generated and a plurality of planting plans is generated.” Hassanzadeh ¶ 261. “Examples of delineated management zones and planting plans are described in FIG. 12.” Hassanzadeh ¶ 261.
wherein the plurality of agricultural fields are visually annotated on an individual agricultural field-basis to convey a first set of clusters of similar agricultural fields, 
“The examples depicted in FIG. 12 include a . . . third set of management zones 1214,” which “includes zone 1 (element 1230) zone 2 (element 1232), zone 3 (element 1234), zone 4 (element 1236), and zone 5 (element 1238).” Hassanzadeh ¶ 263.
and wherein the plurality of agricultural fields are partitioned into the first set of clusters based on a first granularity value and agricultural features of individual agricultural fields of the plurality of agricultural fields;
Hassanzadeh discloses several techniques for generating the plurality of delineated management zones in accordance with step 1112. “In an embodiment, the management zone delineation process is performed for different values of a management class count. A management class refers to areas in a field that have relatively homogeneous yield limiting factors, but that are not restricted to be spatially contiguous.” Hassanzadeh ¶ 216. 
In particular, “a first count value for a management class count of a plurality of management classes is determined,” Hassanzadeh ¶ 217, and then “a first set of management zones is generated . . . using a management zone delineation process that is performed using either a clustering approach or a region merging approach.” Hassanzadeh ¶ 220. To be clear, the claimed “first granularity value” and “agricultural features” respectively correspond to Hassanzadeh’s “first count value” and the “yield limiting factors” that define each respective management class. 
receiving user input that indicates a second granularity value that is different than the first granularity value;
“In step 830, a test is performed to determine whether a count of management classes is to be changed. If the count is to be changed, then step 840 is performed.” Hassanzadeh ¶ 228. “In step 890 [sic, step 840], a second count value for a count of management classes from among a plurality of management classes is determined.” Hassanzadeh ¶ 229.
Notably, in at least some embodiments, the count of management classes may be user-specified. “For example, a user may specify that he would like to see the best two ways of dividing the particular field into zones. The user may also specify that he would like to see the best three ways, or the best four ways, of dividing the field into zones, and so forth.” Hassanzadeh ¶ 262.
based on the second granularity value and the agricultural features, partitioning the plurality of agricultural fields into a second set of clusters of similar agricultural fields,
As shown in FIG. 8, the previously-mentioned steps for generating a specified number of clusters are repeated for the second count value. Hassanzadeh ¶ 229.
wherein a count of the second set of clusters is different than a count of the first set of clusters;
As mentioned earlier, “[i]f the count is to be changed, then step 840 is performed.” Hassanzadeh ¶ 228. As shown in FIG. 8, step 840 includes changing the count.
rendering, as part of the GUI, an updated map of the geographic area in which the plurality of agricultural fields are visually annotated on an individual agricultural field-basis to convey the second set of clusters of similar agricultural fields;
Looking back at FIG. 12, another map illustrating a set 1210 of management zones is depicted with “zone 2 (element 1232), zone 3 (element 1234), zone 4 (element 1236), and zone 5 (element 1238).” Hassanzadeh ¶ 263.
and rendering, as part of the GUI, a plurality of histograms based on values of the agricultural features across the plurality of agricultural fields, 
“In addition to graphical representations of delineated management zones, planting plans and/or expected yields for each management zones arrangement may be provided . . . . For example, for first set of management zones 1210, additional information may include an average seed population 1240, a count of bags of seeds 1242, and a relationship between the seed population and the expected yield. The relationship may be represented using a two-dimensional graph.” Hassanzadeh ¶ 264. 
wherein the plurality of histograms convey relative influences of the agricultural features in partitioning individual agricultural fields into the second set of clusters.
“The additional information may indicate a relationship between a particular planting approach and expected yield.” Hassanzadeh ¶ 264. Recall that “yield limiting factors” are the criteria that decides the class or bin for each of the zones/areas. See Hassanzadeh ¶ 216 (“A management class refers to areas in a field that have relatively homogeneous yield limiting factors.”). Therefore, the “additional information” (i.e. two-dimensional histograms of expected yield) in the lower half of FIG. 12 convey how the yield limiting factors of field areas for a given partition influence the partitioning of field areas into a given number of zone clusters.
Claim 2
Hassanzadeh discloses the method of claim 1, 
wherein each histogram is based on values of a respective agricultural feature of the agricultural features across the plurality of agricultural fields.
“In addition to graphical representations of delineated management zones, planting plans and/or expected yields for each management zones arrangement may be provided . . . . For example, for first set of management zones 1210, additional information may include an average seed population 1240, a count of bags of seeds 1242, and a relationship between the seed population and the expected yield. The relationship may be represented using a two-dimensional graph.” Hassanzadeh ¶ 264. 
 “The additional information may indicate a relationship between a particular planting approach and expected yield.” Hassanzadeh ¶ 264. Recall that “yield limiting factors” are the criteria that decides the class or bin for each of the zones/areas. See Hassanzadeh ¶ 216 (“A management class refers to areas in a field that have relatively homogeneous yield limiting factors.”). Therefore, the “additional information” (i.e. two-dimensional histograms of expected yield) in the lower half of FIG. 12 convey how the yield limiting factors of field areas for a given partition influence the partitioning of field areas into a given number of zone clusters.
Claim 6
Hassanzadeh discloses the method of claim 1, 
wherein the partitioning includes performing K-means clustering, the first granularity value comprises a first K value, and the second granularity value comprises a second K value.
“In an embodiment, the management zone delineation process is implemented using the K-means approach, which aims to partition a set of yield data observations into k clusters in which each observation belongs to the cluster with the nearest mean.” Hassanzadeh ¶ 222. Note that Hassanzadeh explicitly teaches that “k” represents the number of clusters, and further teaches changing the number of clusters as discussed above in the rejection of claim 1. Hassanzadeh thus discloses having a different “k” for each respective granularity value.
Claim 7
Hassanzadeh discloses the method of claim 1, 
wherein the agricultural features of individual agricultural fields of the plurality of agricultural fields used to perform the partitioning include one or more landform properties.
“Management zones may be created automatically via computer programs, based on transient and permanent characteristics of an agricultural field . . . . Permanent characteristics may include soil measurements and topographical properties of the field.” Hassanzadeh ¶ 150 (emphasis added); see also Hassanzadeh ¶¶ 159–160 and 164–166.
Claim 8
Hassanzadeh discloses the method of claim 1, 
wherein the agricultural features of individual agricultural fields of the plurality of agricultural fields used to perform the partitioning include one or more edaphic features.
“Management zones that are created based on yield maps may group the regions with similar yield patterns and permanent properties. Such management zones aim to explain the productivity characteristics using the underlying properties of the soil. For example, zones with low organic matter or high pH may both have the low yield.” Hassanzadeh ¶ 151.
Claims 10, 11, 15–17, 19, and 20
Claims 10, 11, and 15–17 are directed to a system that performs substantially the same method as corresponding claims 1, 2, 6–8, and are therefore rejected according to the same findings and rationale as provided above.
Claims 19 and 20 is directed to a computer readable medium on which substantially the same method of claims 1 and 2 is encoded as executable instructions, and are therefore rejected for the same reasons given above for claims 1 and 2.
CLAIM REJECTIONS – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
I.	HASSANZADEH AND KANDOGAN TEACH CLAIMS 3 AND 12.
Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hassanzadeh as applied to claims 1 and 10 above, and further in view of U.S. Patent Application Publication No. 2002/0171646 A1 (“Kandogan”).
Claim 3
Hassanzadeh teaches the method of claim 1, wherein, 
for a given agricultural feature of the agricultural features, a different histogram is rendered for 
“In addition to graphical representations of delineated management zones, planting plans and/or expected yields for each management zones arrangement may be provided . . . . For example, for first set of management zones 1210, additional information may include an average seed population 1240, a count of bags of seeds 1242, and a relationship between the seed population and the expected yield. The relationship may be represented using a two-dimensional graph.” Hassanzadeh ¶ 264. 
Hassanzadeh does not appear to explicitly disclose rendering different histograms for each cluster of each (or a given) agricultural feature.
Kandogan, however, teaches a method comprising:
for a given agricultural feature of the agricultural features, a different histogram is rendered for each cluster of the second set of clusters.
By way of background, both Hassanzadeh and Kandogan teach computer programs that produce visual representations multi-dimensional data. See Hassanzadeh ¶ 264 and Kandogan ¶ 7. Kandogan, however, teaches a computer program that works with any kind of multi-dimensional data, which is applicable to Hassanzadeh’s multi-dimensional agricultural data, but with improved features for representing the data as compared to Hassanzadeh. 
One of those enhanced or improved features pertains to claim 3. As shown in FIG. 3, Kandogan generates, for several “given” features of data, a respective set of different histograms of a plurality of features of a data set, and then, within each histogram 50, “[e]ach bar 120 of the histogram 65 may include respective portions (not shown) dedicated to different colors, with the height of these portions within each bar being proportional to the number of points tagged with that same color,” such that “a different color may be assigned to each one of several clusters, such as the clusters 80, 82, 84, 86, and 88 of FIG. 3.” Kandogan ¶ 39.
To help ensure the mapping of claim elements is clear, consider the following example. In FIGS. 3–4, the data describes eight different features about cars (axes C1–C8), while the cars themselves are grouped into five clusters 80–88. For any “given” one of the features (e.g., engine displacement), histograms for all five of the clusters 80–88 are rendered within a single histogram element 65 (e.g., the “displacement” histogram, fourth from the top in FIG. 3), each cluster being rendered as different colored portion of the histogram’s bars 120. Kandogan ¶ 39. Naturally, while this example involves cars, it would have been reasonable for a skilled artisan to expect similar success when Kandogan operates on Hassanzadeh’s multi-dimensional agricultural data.
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Hassanzadeh’s visualization of agricultural data with Kandogan’s technique of displaying a histogram for a given feature of data, color coded with respect to the different clusters of data represented therein. 
It would have been reasonable for a skilled practitioner to expect success in making this combination because it involves no underlying modification of either references’ mode of operation. That is, Hassanzadeh already has the multi-dimensional agricultural feature data, and Kandogan’s computer program was capable of visually representing said data as claimed off-the-shelf.
One would have been motivated to improve Hassanzadeh with Kandogan’s technique because “[t]his technique can be used to gain insight into the nature of the clusters 80, 82, 84, 86, and 88—how they are similar and how they differ from each other,” and because the histograms are “useful when a group of interesting points is identified and the user is seeking to identify distinguishing features of this group of points.” Kandogan ¶ 39. 
Accordingly, in view of the foregoing findings, claim 3 would have been obvious to a person of ordinary skill in the art before its effective filing date.
Claim 12
Claim 12 recites a general purpose computer configured to implement the same computer-implemented method of claim 3, and is therefore rejected according to the same findings and rationale as provided above for claim 3.
II.	HASSANZADEH, KANDOGAN, AND WICKLIN TEACH CLAIMS 4 AND 13.
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hassanzadeh and Kandogan as applied to claims 1 and 10 above, and further in view of Rick Wicklin, Comparative Histograms: Panel and Overlay Histograms in SAS, https://blogs.sas.com/content/iml/2016/03/09/comparative-panel-overlay-histograms-sas.html (March 9, 2016) (hereafter “Wicklin”).
Claim 4
Hassanzadeh and Kandogan teach the method of claim 3. With respect to the additional limitation set forth in claim 4, Kandogan further teaches merging several differently-colored histograms of different respective clusters of data 80–88 into a single data feature’s respective histogram 65. Depending on the breadth of “overlap,” one could reason that the placement of each cluster’s respective histogram data within the same space (i.e., one of the histograms 65 in FIG. 3) falls within the scope of “different histograms [being] rendered to at least partially overlap each other.”
On the other hand, if one narrowly reads the scope of “overlap” to require “the bars of [the histograms] to overlap to some extent,” (Spec. ¶ 44), then neither Hassanzadeh nor Kandogan appear to explicitly disclose a combined histogram in which one or more bars of each respective cluster overlap one another. 
Wicklin, however, teaches a technique that, when applied to the combined computer program of Hassanzadeh and Kandogan, render the data such that:
for the given agricultural feature, the different histograms are rendered to at least partially overlap each other.
“A comparative histogram enables you to compare two or more distributions, which usually represent subpopulations in the data . . . . There are two common ways to construct a comparative histogram: you can create a panel of histograms, or you can overlay histograms in a single graph.” Wicklin 1. For example, to overlay two different groups of data on a single histogram chart using SAS (a computer program for running statistical analysis), users can “use the TRANSPARENCY= option in PROC SGPLOT statements so that both histograms are visible, even when the bars overlap. The portion of bars that overlap are shown in a blended color,” Wicklin 4, much like the overlapping bars shown in the Applicant’s figures 5A–5E.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve the combined computer program of Hassanzadeh and Kandogan by rendering each respective cluster’s histogram as overlapping one another, as taught by Wicklin. One would have been motivated to improve Hassanzadeh and Kandogan with Wicklin’s transparently overlaid histograms because “[t]he overlay enables you to compare the two subpopulations without your eye bouncing back and forth between rows of a panel.” Wicklin 5.
Claim 13
Claim 13 recites a general purpose computer configured to implement the same computer-implemented method of claim 4, and is therefore rejected according to the same findings and rationale as provided above for claim 4.
III.	HASSANZADEH AND THURSTONE TEACH CLAIMS 5 AND 14.
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hassanzadeh as applied to claims 1 and 10 above, and further in view of Louis Leon Thurstone, The Fundamentals of Statistics (1925), available at <https://books.google.​com/​books/​download/​The_Fundamentals_of_Statistics.pdf?id=QtQGAAAAMAAJ​&output=pdf>.
Claim 5
Hassanzadeh teaches the method of claim 1, 
wherein bins of the plurality of histograms correspond to 
“In addition to graphical representations of delineated management zones, planting plans and/or expected yields for each management zones arrangement may be provided . . . . For example, for first set of management zones 1210, additional information may include an average seed population 1240, a count of bags of seeds 1242, and a relationship between the seed population and the expected yield. The relationship may be represented using a two-dimensional graph.” Hassanzadeh ¶ 264. 
 “The additional information may indicate a relationship between a particular planting approach and expected yield.” Hassanzadeh ¶ 264. Recall that “yield limiting factors” are the criteria that decides the class or bin for each of the zones/areas. See Hassanzadeh ¶ 216 (“A management class refers to areas in a field that have relatively homogeneous yield limiting factors.”). Therefore, the “additional information” (i.e. two-dimensional histograms of expected yield) in the lower half of FIG. 12 convey how the yield limiting factors of field areas for a given partition influence the partitioning of field areas into a given number of zone clusters.
Hassanzadeh does not appear to explicitly bin the expected yields or yield limiting factors into ranges of the same. However, setting a range of values for each bin of a histogram is so well-known, that it is baked into the definition of a histogram. See, e.g., histogram, Dictionary.com, (defining histogram as “a graph of a frequency distribution in which rectangles with bases on the horizontal axis are given widths equal to the class intervals and heights equal to the corresponding frequencies.”); histogram, Webster’s Ninth New Collegiate Dictionary 573 (9th ed. 1989) (same); Louis Thurstone, The Fundamentals of Statistics 9–10 (1925) (“In a frequency table it is customary to arrange the scale with its class intervals in a vertical column . . . . The column diagram is sometimes called a histogram.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to set the bins of Hassanzadeh’s graph to be ranges or intervals of values, rather than merely individual values. One would have been motivated to use intervals instead of individual values because a histogram with too many bins can be “long and laborious to handle.” Thurstone 12.
Claim 14
Claim 14 recites a general purpose computer configured to implement the same computer-implemented method of claim 5, and is therefore rejected according to the same findings and rationale as provided above for claim 5.
IV.	HASSANZADEH AND LAVIGNE TEACH CLAIMS 9 AND 18.
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hassanzadeh as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2016/0171302 A1 (“Lavigne”).
Claim 9
Hassanzadeh teaches the method of claim 1, but does not explicitly use evapotranspiration as a criteria for partitioning its data. 
Lavinge, however, teaches a method in which the agricultural features of individual agricultural fields of the plurality of agricultural fields used to perform the partitioning include a measure of evapotranspiration. See Lavinge ¶ 3 (describing a “need to create an accurate water budget that shows [] how much water each land parcel in [a] water district needs given the evapotranspiration (ET) rates of its land cover composition.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use evapotranspiration rates as a criterion for forming the clusters in Hassanzadeh’s method, as taught by Lavinge. One would have been motivated to combine Lavinge with Hassanzadeh because knowing the evapotranspiration rates of different fields would help users more accurately target their water conservation efforts. See Lavinge ¶ 3.
Claim 18
Claim 18 recites a general purpose computer configured to implement the same computer-implemented method of claim 9, and is therefore rejected according to the same findings and rationale as provided above for claim 9.
DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
I.	CLAIMS 1–3, 10–12, 19, AND 20 VS. U.S. PATENT NO. 11,321,347 CLAIMS 2 AND 11.
Claims 1–3, 10–12, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 11 of U.S. Patent No. 11,321,347 B1. Specifically, claims 1–3 are rejected over patented claim 2, while claims 10–12, 19, and 20 are rejected over patented claim 11. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the patentable distinctions lie with the patented claims reciting additional elements not recited by the pending claims. Those additional elements fall within the open-ended “comprising” scope of the claims for which a patent is now sought. See MPEP § 2111.03.
II.	CLAIMS 4 AND 13 VS. U.S. PATENT NO. 11,321,347 CLAIMS 2 AND 11, AS COMBINED WITH WICKLIN. 
Claims 4 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 11 of U.S. Patent No. 11,321,347 B1 in view of Wicklin. 
Claims 2 and 11 recite the simultaneous rendering of histograms of features representing agricultural fields for different clusters, and further recite all of the steps set forth in their respective parent claims, which steps are likewise set forth in the ancestors to claims 4 and 13. However, neither patented claim further recites “for the given agricultural feature, the different histograms are rendered to at least partially overlap each other.”
Wicklin, however, teaches a technique for rendering histograms of clustered data, such that, 
for the given agricultural feature, the different histograms are rendered to at least partially overlap each other.
“A comparative histogram enables you to compare two or more distributions, which usually represent subpopulations in the data . . . . There are two common ways to construct a comparative histogram: you can create a panel of histograms, or you can overlay histograms in a single graph.” Wicklin 1. For example, to overlay two different groups of data on a single histogram chart using SAS (a computer program for running statistical analysis), users can “use the TRANSPARENCY= option in PROC SGPLOT statements so that both histograms are visible, even when the bars overlap. The portion of bars that overlap are shown in a blended color,” Wicklin 4, much like the overlapping bars shown in the Applicant’s figures 5A–5E.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve the respective inventions of patented claims 2 and 11 by rendering each respective cluster’s histogram as overlapping one another, as taught by Wicklin. One would have been motivated to so improve those claims by overlaying the histograms because “[t]he overlay enables you to compare the two subpopulations without your eye bouncing back and forth between rows of a panel.” Wicklin 5.
Claim 13 recites a general purpose computer configured to implement the same computer-implemented method of claim 4, and is therefore rejected according to the same findings and rationale as provided above for claim 4.
III.	CLAIMS 5 AND 14 VS. U.S. PATENT NO. 11,321,347 CLAIMS 2 AND 11 IN VIEW OF THUSTONE.
Claims 5 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 11 of U.S. Patent No. 11,321,347 B1 in view of Thustone. 
Patented Claims 2 and 11 describe an invention similar to that of claims 5 and 11, but do not explicitly recite using “ranges of values” to represent the bins of the plurality of histograms. However, setting a range of values for each bin of a histogram is so well-known, that it is baked into the definition of a histogram. See, e.g., histogram, Dictionary.com, (defining histogram as “a graph of a frequency distribution in which rectangles with bases on the horizontal axis are given widths equal to the class intervals and heights equal to the corresponding frequencies.”); histogram, Webster’s Ninth New Collegiate Dictionary 573 (9th ed. 1989) (same); Louis Thurstone, The Fundamentals of Statistics 9–10 (1925) (“In a frequency table it is customary to arrange the scale with its class intervals in a vertical column . . . . The column diagram is sometimes called a histogram.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to set the bins of the histograms in respectively patented claims 2 and 11 to be ranges or intervals of values, rather than merely individual values. One would have been motivated to use intervals instead of individual values because a histogram with too many bins can be “long and laborious to handle.” Thurstone 12.
IV.	CLAIMS 6–9 AND 15–18 VS. U.S. PATENT NO. 11,321,347 CLAIMS 6–9 AND 15–17 IN VIEW OF HASSANZADEH.
Claims 6–9 and 15–18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6–9 and 15–17 of U.S. Patent No. 11,321,347 (hereafter “Patented Claims”), in view of Hassanzadeh. Note: in this rejection, each pending claim is rejected by each respective Patented Claim of the same number, except for pending claim 18. Pending claim 18 is rejected over Patented Claim 9 in view of Hassanzadeh.
Patented Claims 6–9 and 15–18 recite almost every feature recited in pending claims 6–9 and 15–18, except that Patented Claims 6–9 and 15–17 do not explicitly recite “rendering, as part of the GUI, a plurality of histograms based on values of the agricultural features across the plurality of agricultural fields, wherein the plurality of histograms convey relative influences of the agricultural features in partitioning individual agricultural fields into the second set of clusters.” In addition to this difference, pending claim 18 differs from Patented Claim 9 insofar as pending claim 18 further requires the actual computer hardware on which Patented Claim 9 is meant to be implemented.
Hassanzadeh, however, teaches a method and a computer system configured to perform the same, the steps thereof comprising:
rendering, as part of a graphical user interface (GUI), a map of a geographic area containing a plurality of agricultural fields,
“In step 1102, a graphical user interface is generated and displayed on a display of a computer device of a grower,” Hassanzadeh ¶ 256, and “in step 1112, a plurality of delineated management zones is generated and a plurality of planting plans is generated.” Hassanzadeh ¶ 261. “Examples of delineated management zones and planting plans are described in FIG. 12.” Hassanzadeh ¶ 261.
wherein the plurality of agricultural fields are visually annotated on an individual agricultural field-basis to convey a first set of clusters of similar agricultural fields, 
“The examples depicted in FIG. 12 include a . . . third set of management zones 1214,” which “includes zone 1 (element 1230) zone 2 (element 1232), zone 3 (element 1234), zone 4 (element 1236), and zone 5 (element 1238).” Hassanzadeh ¶ 263.
and wherein the plurality of agricultural fields are partitioned into the first set of clusters based on a first granularity value and agricultural features of individual agricultural fields of the plurality of agricultural fields;
Hassanzadeh discloses several techniques for generating the plurality of delineated management zones in accordance with step 1112. “In an embodiment, the management zone delineation process is performed for different values of a management class count. A management class refers to areas in a field that have relatively homogeneous yield limiting factors, but that are not restricted to be spatially contiguous.” Hassanzadeh ¶ 216. 
In particular, “a first count value for a management class count of a plurality of management classes is determined,” Hassanzadeh ¶ 217, and then “a first set of management zones is generated . . . using a management zone delineation process that is performed using either a clustering approach or a region merging approach.” Hassanzadeh ¶ 220. To be clear, the claimed “first granularity value” and “agricultural features” respectively correspond to Hassanzadeh’s “first count value” and the “yield limiting factors” that define each respective management class. 
receiving user input that indicates a second granularity value that is different than the first granularity value;
“In step 830, a test is performed to determine whether a count of management classes is to be changed. If the count is to be changed, then step 840 is performed.” Hassanzadeh ¶ 228. “In step 890 [sic, step 840], a second count value for a count of management classes from among a plurality of management classes is determined.” Hassanzadeh ¶ 229.
Notably, in at least some embodiments, the count of management classes may be user-specified. “For example, a user may specify that he would like to see the best two ways of dividing the particular field into zones. The user may also specify that he would like to see the best three ways, or the best four ways, of dividing the field into zones, and so forth.” Hassanzadeh ¶ 262.
based on the second granularity value and the agricultural features, partitioning the plurality of agricultural fields into a second set of clusters of similar agricultural fields,
As shown in FIG. 8, the previously-mentioned steps for generating a specified number of clusters are repeated for the second count value. Hassanzadeh ¶ 229.
wherein a count of the second set of clusters is different than a count of the first set of clusters;
As mentioned earlier, “[i]f the count is to be changed, then step 840 is performed.” Hassanzadeh ¶ 228. As shown in FIG. 8, step 840 includes changing the count.
rendering, as part of the GUI, an updated map of the geographic area in which the plurality of agricultural fields are visually annotated on an individual agricultural field-basis to convey the second set of clusters of similar agricultural fields;
Looking back at FIG. 12, another map illustrating a set 1210 of management zones is depicted with “zone 2 (element 1232), zone 3 (element 1234), zone 4 (element 1236), and zone 5 (element 1238).” Hassanzadeh ¶ 263.
and rendering, as part of the GUI, a plurality of histograms based on values of the agricultural features across the plurality of agricultural fields, 
“In addition to graphical representations of delineated management zones, planting plans and/or expected yields for each management zones arrangement may be provided . . . . For example, for first set of management zones 1210, additional information may include an average seed population 1240, a count of bags of seeds 1242, and a relationship between the seed population and the expected yield. The relationship may be represented using a two-dimensional graph.” Hassanzadeh ¶ 264. 
wherein the plurality of histograms convey relative influences of the agricultural features in partitioning individual agricultural fields into the second set of clusters.
“The additional information may indicate a relationship between a particular planting approach and expected yield.” Hassanzadeh ¶ 264. Recall that “yield limiting factors” are the criteria that decides the class or bin for each of the zones/areas. See Hassanzadeh ¶ 216 (“A management class refers to areas in a field that have relatively homogeneous yield limiting factors.”). Therefore, the “additional information” (i.e. two-dimensional histograms of expected yield) in the lower half of FIG. 12 convey how the yield limiting factors of field areas for a given partition influence the partitioning of field areas into a given number of zone clusters.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Patented Claims 6–9 and 15–17 by adding Hassanzadeh’s two-dimensional graph to the claimed renderings. One would have been motivated to combine Hassanzadeh with each of the foregoing Patented Claims because Hassanzadeh’s two-dimensional graphs help the user better understand possible factors that impact expected yield, thereby enabling the user to make a more informed decision. See Hassanzadeh ¶ 264. 
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176